DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least two engaging pads with the rotor, engaging longitudinally in complementary housings provided on the surface of the yoke of the rotor (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
Claim 3 is objected to because of the following informalities:  lines 3-5 should be amended to -the control member are made of a material with a ratio between [[the]] a breaking stress and [[the]] a modulus of elasticity greater than 0.020 and a Charpy notched impact strength greater than 20 kJ/m2-.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  lines 11-12 should be amended to -the housing of the actuator-.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  line 14 should be amended to -the [[rotor]] shaft-.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  line 16 should be amended to -connecting [[an]] the engaging pad to the [[consecutive travel]] limiting pad-.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  lines 5-6 should be amended to -the [[rotor]] shaft, the opposite end of the arms being connected to a junction point between a radial arm and one of the bridges-.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  line 3 should be amended to -is in [[the]] a form of a coupling fork -.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  line 3 should be amended to -to provide feedback on [[the]] a position of the rotor -.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  line 8 should be amended to -limiter acting as stops, the travel limiter has bending, resilient beam shapes -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1:
The claim is unclear because of limitation “rigidly attached to a shaft having a first end rigidly attached to a control member, a second end of the shaft being rigidly attached to a travel limiter acting as stops, the travel limiter has bending, resilient beam shapes, and the actuator being electrically controlled in an open-loop” in lines 3-7. These lines are unclear because the structures within them are not positively claimed raising a question of if these structures are required. For the sake of examination, the office has assumed these structures are required in the claim.
Claims 2-18 are rejected due to their dependence on claim 1.

Regarding claim 5:
The claim is unclear because of the limitation “the beams” in line 2. The limitation is unclear because claim 1 indicates the beam is a singular structure but in the case of this limitation it indicates that there is a plurality of beams. For the sake of examination, the office has assumed the limitation requires at least one beam.

Regarding claim 6:
The claim recites the limitation "the open-loop control" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 7:

The claim recites the limitation "the surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the yoke" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the opposite" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the housing" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-14 are rejected due to their dependence on claim 7.
Regarding claim 13:
The claim recites the limitation "the opposite end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 14:
The claim is unclear because of limitation “an annular magnet surrounding an interior zone between the shaft and the junction points between a radial arm and the one of the bridges” in line 4. The limitation is unclear because according to the disclosure the annular magnet is within the interior zone between the shaft and the junction point and does not surround the 

Regarding claim 16:
The claim is unclear because of limitation “wherein a front end of the rotor shaft” in line 4. The limitation is unclear because its unclear if this “front end” is the same as the “first end” of the shaft claimed in claim 1 or if this is a different structure. For the sake of examination, the office has assumed the “front end” of claim 16 is the same as the structure of the “first end” in claim 1.

Regarding claim 18:
The claim is unclear because of limitation “an internal combustion engine comprising a camshaft” in line 2. The claim is unclear because its not clear if the “comprising” in this limitation indicates where the body of the claim begins or if it is indicating the structure of the internal combustion engine within the preamble of the claim. For the sake of examination, the office has assumed the structure of the claim starts with “wound stator” limitation in line 5 of the claim.
The claim is also unclear because of the limitation “a control member” in line 6 of the claim. This limitation is unclear because of the structure “a lever” in lines 3-4 of the claim. Its unclear if these structures are the same or separate structures. Based on the disclosure, the lever driven by the rotary actuator and the control member are one and the same. For the sake of examination, the office has taken the same interpretation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO patent document WO 2012023159 to Shin (see attached English language machine translation).
Shin discloses:
Regarding claim 1 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above for the claim interpretation):
A brushless rotary actuator with travel limited by two stops (figure 1-2), comprising a wound stator (15) and a magnetic cylindrical rotor (2/14) rigidly attached to a shaft (2/2s) having a first end rigidly (end 2s connected to 50) attached to a control member (50), a second end (2s connected to 23c) of the shaft being rigidly attached to a travel limiter (23c and 3) acting as stops the motion of the shaft), the travel limiter has bending, resilient beam shapes (elements 24p and 24q are hard synthetic elements that are part of beams 3 which deflect/bend when in contact with 5a/5b; also, under the broadest reasonable interpretation, the beam 3 are bending resilient beam shapes since any beam/material bends/deflects when under torque), and the actuator being electrically controlled in an open-loop (the structure does not include a position sensor and therefore does not have continuous feedback indicating open-loop control; see page 1 of the specification which defines open-loop control as continuous feedback from a position sensor).  

Regarding claim 2:
The rotary actuator according to claim 1, wherein the control member has a bending, resilient beam shape (elements 24p and 24q are hard synthetic elements that are part of beam 3 which deflect/bend when in contact with 5a/5b; also, under the broadest reasonable interpretation, the beams 3 are bending resilient beam shapes since any beam/material bends/deflects when under torque).  

Regarding claim 5 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above for the claim interpretation):
The rotary actuator according to claim 1, wherein the beams are symmetrical to allow identical damping from one end of travel to the other (beam 3 is symmetrical down its center and allows for identical dampening either way as shown in figure 7 which shows the dampening on both ends of the assembly).  

Regarding claim 6 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above for the claim interpretation):
The rotary actuator according to claim 1, further comprising a mechanical spring (34) operably returning movement to a predefined position (under the broadest reasonable interpretation, the mechanical spring 34 returns movement of 33 to its original axial position during motion of the actuator (open loop control)) in the open-loop control.  

Regarding claim 15:
The rotary actuator according to claim 1, wherein the control member is in the form of a coupling fork (see figure 1 which shows the coupling fork 50).

Regarding claim 18 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above for the claim interpretation):
A control system (figure 1-2) for controlling a lift value of valves of an internal combustion engine comprising a camshaft (as indicated above, this is interpreted as part of the preamble and intended use which the control system (figure 1-2) is capable of operating a camshaft), movement of the camshaft being ensured by a lever (50) driven by a brushless rotary actuator (figure 1-2) with travel limited by two stops (5a/5b), a wound stator (15) and a magnetic cylindrical rotor (2/14) rigidly attached to a shaft (2/2s) having a first end (end 2s connected to 50) rigidly attached to a control member (50), a second end (2s connected to 23c) of the shaft being rigidly attached to a travel limiter (23c and 3) acting as stops, the travel bending, resilient beam shapes (elements 24p and 24q are hard synthetic elements that are part of beams 3 which deflect/bend when in contact with 5a/5b; also, under the broadest reasonable interpretation, the beam 3 are bending resilient beam shapes since any beam/material bends/deflects when under torque), and the actuator being electrically controlled in an open-loop (the structure does not include a position sensor and therefore does not have continuous feedback indicating open-loop control; see page 1 of the specification which defines open-loop control as continuous feedback from a position sensor). 
 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 2 above, and further in view of WIPO patent document WO 2013/164272 to Harding et al. (Harding).
Regarding claim 3:
Shin fails to disclose:
The rotary actuator according to claim 2, wherein the resilient beams of the travel limiter and the control member are made of a material with a ratio between the breaking stress and the modulus of elasticity greater than 0.020 and a Charpy notched impact strength greater than 20 kJ/m2.  


	A actuator/phaser for a camshaft that uses a material with a ratio between the breaking stress and the modulus of elasticity greater than 0.020 and a Charpy notched impact strength greater than 20 kJ/m2 (TW341 which the applicants disclosure teaches is a material that meets these claim requirements (see page 4 of the specification)) (page 5, lines 19-21) for components that engage other structures in the actuator (vain tips).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to make the  resilient beam of the travel limiter and the control member of TW341 (a material with a ratio between the breaking stress and the modulus of elasticity greater than 0.020 and a Charpy notched impact strength greater than 20 kJ/m2) as taught by Harding for the purpose of weight reduction (Harding, page 1, lines 33-35).
Regarding claim 4:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 3 above by Shin and Harding:
The rotary actuator according to claim 3, wherein the material used for either/both of the travel limiter and the control member is an unfilled thermoplastic material (see TW341 incorporated into Shin from Harding; the applicant’s disclosure teaches TW341 is an unfilled thermoplastic material (specification, page 4)).  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 1 above, and further in view of European patent document EP 0359653  to Huron et al. (Huron) (see attached English language machine translation), Harding and French patent document FR 2732417 to Dardel (see attached English language machine translation).
Regarding claim 16:
Shin fails to disclose:
The rotary actuator according to claim 1, wherein a front end of the rotor shaft has a knurled configuration for receiving a brass ring, and a thermoplastic part being overmolded onto the ring to form the control member.  
Huron teaches:
	A motor/actuator shaft (figure 1-2, element 3) that includes a knurl (2) that interfaces with a surrounding thermoplastic component (5). The knurl improves the torque connection between the shaft and the surrounding component (page 2 of the translation).
Harding teaches:
	A actuator/phaser for a camshaft that uses a material with a ratio between the breaking stress and the modulus of elasticity greater than 0.020 and a Charpy notched impact strength greater than 20 kJ/m2 (TW341 which the applicants disclosure teaches is a material that meets these claim requirements (see page 4 of the specification)) (page 5, lines 19-21) for components that engage other structures in the actuator (vain tips).
Dardel teaches:
	A thermoplastic component that component (figure 1, element 14) that includes a brass insert (10)(page 4 of the translation). The addition of the insert into the page 2 of the translation). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to make the  resilient beam of the travel limiter and the control member of TW341 (a material with a ratio between the breaking stress and the modulus of elasticity greater than 0.020 and a Charpy notched impact strength greater than 20 kJ/m2) as taught by Harding for the purpose of weight reduction (Harding, page 1, lines 33-35). Regarding the knurl on the shaft, Shin would further comprise a knurl on the shaft of the 2s as taught by Huron in order to improve the torque connection between the shaft and the connection part (Huron, page 2 of the translation). Regarding the brass insert in the control member, the control member 50 as taught by Dardel to improve the mechanical strength of the control member (Dardel, page 2 of the translation).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 1 above, and further in view of US patent application publication number 2003/0227362 to Byram.
Regarding claim 17:
Shin fails to disclose:
The rotary actuator according to claim 1, further comprising a position sensor designed to provide feedback on the position of the rotor in order to determine a state of actuation.
Byram teaches:
60) and rotor (80). Further, the actuator includes a position sensor (104) that is used to determine rotational position of the actuator (¶0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to further include a position sensor as taught by Byram for the purpose of determining the rotational position of the actuator (Byram, ¶0021).

Allowable Subject Matter
Claims 7-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent number 2012/0293051 to Wygnanski (see the spring member 26) and WIPO patent document WO 03/016683 to Meyers et al. (see the spring member 19).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746